Exhibit Aceto Corporation One Hollow Lane Lake Success, New York 11042-1215 NEWS RELEASE FOR IMMEDIATE RELEASE ACETO ANNOUNCES FISCAL 2 Q1 2009 Net Income Up More Than 250% on 18% Increase in Sales vs. 2008 LAKE SUCCESS, NY – November 7, 2008 – Aceto Corporation (NASDAQ:ACET), a global leader in the sourcing, quality assurance, regulatory support, marketing and distribution of chemically derived pharmaceuticals, biopharmaceuticals, specialty chemicals and crop protection products, today announced results of operations for its fiscal 2009 first quarter ended September 30, 2008. Net sales for the first quarter were $93.8 million, an increase of 18.0% from $79.5 million in the year ago quarter. Gross profit increased 30.0% to $18.9 million in the 2009 fiscal quarter compared to $14.6 million in the 2008 quarter.
